DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to inventprovisions. 
Preliminary Amendment
Currently, Preliminary Amendment dated  02/24/2020 is entered and claim set submitted with Preliminary Amendment dated  02/24/2020 are being examined on the merits.
Information Disclosure Statement 
Non-patent literature documents numbered 3 and 4 in Information Disclosure Statement dated 11/13/2018 were lined through for lacking publication dates.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [a] figure 24A does not include the following reference sign (70 or 100 or 99 or 40) mentioned in the description in page 15 lines 8-21; [b] figure 24D does not include the following reference sign (38) mentioned in the description in page 15 lines 29; [c] figure 24A does not include the following reference sign (40) mentioned in the description in page 16 line 1; [d] figure 25A does not include the following reference sign (53, 70, 94) mentioned in the description in page 16 lines 6-9; [e] figure 27A-B does not include the following reference sign (52) mentioned in the description in page 16 line 18.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both “guide wire” (see at least instant application specification page 16 line 6) and “tube” (see at least instant application specification page 16 line 7) .  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113 in figure 22 is not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
The disclosure is objected to because of the following informalities:
  “…nitenol..." for example as in at least page 42 line 20, line 23, page 45 line 30  needs to be corrected. A suggested correction is  -- nitinol-- . 
Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Each of claims 2-4 and 19 is objected to because of the following informalities:  line 1 “An instrument in accordance with claim 1” needs to be corrected. A suggested correction is  – [[An]] The instrument in accordance with claim 1—given its antecedent in claim 1 line 1.  Appropriate correction is required.
Each of claims 6-9 is objected to because of the following informalities:  line 1 “An instrument in accordance with claim 5” needs to be corrected. A suggested correction is  – [[An]] The instrument in accordance with claim 5—given its antecedent in claim 5 line 1.  Appropriate correction is required.
Each of claims 11-13 is objected to because of the following informalities:  line 1 “An instrument in accordance with claim 10” needs to be corrected. A suggested correction is  – [[An]] The instrument in accordance with claim 10—given its antecedent in claim 10 line 1.  Appropriate correction is required.
Each of claim 15-18 and 20 is objected to because of the following informalities:  line 1 “An instrument in accordance with claim 14” needs to be corrected. A suggested correction is  – [[An]] The instrument in accordance with claim 14—given its antecedent in claim 14 line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Each of claims 1, 5, 10, 14 recite the term “overproduction” which renders the claim unclear. More specifically, it is unclear as to what comparable reference or defined measure is used to determine “overproduction” from parathyroid gland.  Further, the term "overproduction" in each of claims 1, 5, 10, 14  is a relative term which renders the claim indefinite.  The term "overproduction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically,  the term "overproduction" is not defined by the claim i.e. unclear as to whether the term “overproduction” refers herein to a value of  +/-0.25% of the defined/reference measure; or the term “overproduction” refers herein to a value of  +/-0.10% of the defined/reference measure or some other value or percentage. Additionally, the specification does not provide a standard for ascertaining the requisite degree/range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 2-4, 6-9, 11-13, 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112 second paragraph because the additional recited limitations fail to cure the 35 U.S.C. 112 second paragraph issue in their respective base claims. Consequently, dependent claims 2-4, 6-9, 11-13, 15-20 are also rejected under 35 U.S.C. 112 second paragraph based in their direct/indirect dependency on their respective base claims.
Claim Interpretation
Broadest Reasonable Interpretation of Claims: Please note that claims of this instant application as currently recited are being given their broadest reasonable interpretation in light of the supporting disclosure. The reason is because USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process."). 
“Capable of” and “operable to” Functional/Intended Use Limitations in Apparatus Claims: Please note that, with respect to apparatus claims 1, 3, 5, 8, 10, 12, 14, 17 the phrase "capable of" and with respect to apparatus claims 1, 2, 5, 6, 10, 11, 14, 15 the phrase “operable to” in the claims do not necessarily lend themselves to being construed as a limitation to the claim according to MPEP 2111.04 which states that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Here, the phrase "capable of " and “operable to”  are each followed by claim limitations geared toward the function or intended use of the structure. Note that using "capable of " and “operable to”  doesn't necessarily mean the structure actually performs that function. Please note that, in the apparatus claim the Applicant MUST distinguish Applicant’s invention from the prior art based on the structure, not the function it is configured to Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990).  The Examiner suggests use of the phrase “configured to” or " configured to operate" where possible.
Claim Rejections - 35 U.S.C. § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kanzius (Pub. No.: US 20070250139 A1, hereinafter referred to as "Kanzius") as evidenced by Shamsuddin et al. (Pub. No.: US 20070293458 A1, hereinafter referred to as "Shamsuddin") in view of Edwards, Stuart D. et al. (Pub. No.: US 20020183735 A1, hereinafter referred to as “Edwards”) as evidenced by Lo; Yu-Hwa et al. (Pub. No.: US 20130083315 A1, hereinafter referred to as "Lo").
As per independent Claim 1, Kanzius discloses an instrument for therapeutically cytotoxically ablating parathyroidal tissue within a parathyroid gland (Kanzius at least [0026], [0032], [0050] discloses an instrument for therapeutically cytotoxically ablating tissue which could be extended to tissue such as parathyroidal tissue), comprising: 
a substance capable of cytotoxic ablation of a parathyroid gland of a living human (Kanzius in at least [0032], [0114]. See RF absorption enhancers), wherein the substance alone is capable of transforming the parathyroid gland from overproduction to non-overproduction of parathyroid hormone when a quantity of the substance exceeds a set amount (the exemplary RF absorption enhancers such as iron particles listed by Kanzius inherently have a cytotoxic threshold as evidenced by Shamsuddin [0185]), and the substance is capable of transforming the parathyroid gland from overproduction to non-overproduction of the parathyroid hormone only when activated in the parathyroidal tissue by application of sufficient units of an electromagnetic energy when the quantity of the substance is below the set amount (Kanzius in at least [0050], the RF adsorption enhancers are considered capable of this function based on the function described in [0050]); 
a substance delivery device operable to introduce the substance into the parathyroidal tissue and to quantitatively limit the quantity of the substance being introduced to below the set amount (Kanzius in at least [0032], [0055], [0065], syringe with a needle); 
an electromagnetic energy treatment device (Kanzius at least fig. 2, see 200/250) operable to apply units of the electromagnetic energy to the substance after the quantity of the substance has been introduced by the substance delivery device into the parathyroidal tissue (Kanzius in at least [0067] RF signal 270); and  

Kanzius does not explicitly disclose  electromagnetic energy having a frequency ranging from 400 THz to 30 PHz feature.
 However, in an analogous tissue ablation via electromagnetic energy and ablation aiding substance field of endeavor,  Edwards discloses an instrument for therapeutically cytotoxically ablating tissue (Edwards in at least fig. 1-3, [0010-0011], [0019-0020], [0023-0024], [0032], [0047-0048], [0055], [0070-0079], [0085]for example discloses relevant subject-matter. More specifically, Edwards in [0010-0011], [0070-0072] , [0074], [0076] for example discloses instrument for therapeutically cytotoxically ablating tissue) comprising: 
a substance capable of cytotoxic ablation of a tissue of a living human, the substance capable of transforming the tissue only when activated in the tissue by application of sufficient units of an electromagnetic energy having a frequency ranging from 400 THz to 30 PHz (Edwards in at least [0024], [0032], [0048], [0070-0072], [0074], [0076]. See [0024] “deliverable flowable substance includes other substances, including saline …or other bioactive, chemoactive, or radioactive substances”; [0048] “choice of medicinal elements to be infused … with the catheter 110 will of course be responsive to judgments by medical personnel, and may include … materials with bioactive, chemoactive, or radio-active effect”; [0074] “the flowable substances have one of the following functions: (1) to aid in ablation, such as by transmitting RF energy from the electrodes 113 to the body structure to be ablated, as is done by saline or other electrolytic solutions, (2) to rehydrate tissue, as in done by saline”;  [0076]“deliver other forms of energy, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electromagnetic energy frequency used in the instrument for therapeutically cytotoxically ablating tissue as taught by Kanzius, to a frequency ranging from 400 THz to 30 PHz , as taught by Edwards. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one known element for another to obtain predictable results and advantage of ablating target tissue (Edwards, [0074-0075]).

		As per dependent Claim 2, the combination of Kanzius and Edwards as a whole further discloses an instrument further comprising: the electromagnetic energy treatment device further operable to stop applying the electromagnetic energy when the substance has been activated (Kanzius in at least [0065] “control the power of the RF signal”).

		As per dependent Claim 3, the combination of Kanzius and Edwards as a whole further discloses an instrument further including at least one of: a component comprised as part of the substance delivery device capable of being percutaneously introduced through the living human's skin and intervening tissue into the parathyroidal tissue and delivering the substance into the parathyroidal tissue; a component comprised as part of the substance delivery device capable of being intravascularly introduced via the living human's vascular channels into the parathyroidal tissue and delivering the substance into the parathyroidal tissue; a component comprised as part of the substance delivery device capable of transcutaneously introducing the substance into the 

		As per dependent Claim 4, the combination of Kanzius and Edwards as a whole further discloses an instrument the substance further including one of: a liquid within which the substance is dissolved; a gel within which the substance is mixed; a gas within which the substance is permeated; one or more packets within which the substance is provided; solid particles of the substance from which a safe amount of the substance is formed; and binding agents comprised with the substance (Here “one of” is being interpreted as requiring one of the enumerated list. Kanzius in at least [0032] “aqueous solutions of virtually any metal sulfate”; Kanzius in at least [0053] metallic particles and an RF absorbing gas’ Kanzius in at least [0032] “electrically conductive material, such as metals”; Kanzius in at least [0033], [0058] “antibodies”).
As per independent Claim 5, Kanzius discloses an instrument for therapeutically cytotoxically ablating parathyroidal tissue within a parathyroid gland (Kanzius at least [0026], [0032], [0050] discloses an instrument for therapeutically cytotoxically ablating tissue which could be extended to tissue such as parathyroidal tissue), comprising: 

a substance delivery device operable to introduce the substance into the parathyroidal tissue and to quantitatively limit the quantity of the substance being introduced to below the set amount (Kanzius in at least [0032], [0055], [0065], syringe with a needle);  
an electromagnetic energy treatment device (Kanzius at least fig. 2, see 200/250) operable to apply units of the electromagnetic energy to the substance after the quantity of the substance has been introduced by the substance delivery device into the parathyroidal tissue (Kanzius in at least fig. 2 ref numbers 200/250, [0067] RF signal 270),
wherein the electromagnetic energy alone is capable of transforming the parathyroid gland from overproduction to non-overproduction of parathyroid hormone when the units of the electromagnetic energy exceed an electromagnetic energy threshold (Kanzius in at least [0027], [0056], [0067-0068] see RF transmitter 200 is considered capable of this function with sufficient signal strength ); and 

Kanzius does not explicitly disclose electromagnetic energy having a frequency ranging from 400 THz to 30 PHz feature.
 However, in an analogous tissue ablation via electromagnetic energy and ablation aiding substance field of endeavor, Edwards discloses an instrument for therapeutically cytotoxically ablating tissue (Edwards in at least fig. 1-3, [0010-0011], [0019-0020], [0023-0024], [0032], [0047-0048], [0055], [0070-0079], [0085]for example discloses relevant subject-matter. More specifically, Edwards in [0010-0011], [0070-0072] , [0074], [0076] for example discloses instrument for therapeutically cytotoxically ablating tissue) comprising: 
a substance capable of cytotoxic ablation of a tissue of a living human, the substance capable of transforming the tissue only when activated in the tissue by application of sufficient units of an electromagnetic energy having a frequency ranging from 400 THz to 30 PHz (Edwards in at least [0024], [0032], [0048], [0070-0072], [0074], [0076]. See [0024] “deliverable flowable substance includes other substances, including saline …or other bioactive, chemoactive, or radioactive substances”; [0048] “choice of medicinal elements to be infused … with the catheter 110 will of course be responsive to judgments by medical personnel, and may include … materials with bioactive, chemoactive, or radio-active effect”; [0074] “the flowable substances have one of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electromagnetic energy frequency used in the instrument for therapeutically cytotoxically ablating tissue as taught by Kanzius, to a frequency ranging from 400 THz to 30 PHz , as taught by Edwards. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one known element for another to obtain predictable results and advantage of ablating target tissue (Edwards, [0074-0075]).

		As per dependent Claim 6, the combination of Kanzius and Edwards as a whole further discloses an instrument further comprising: the electromagnetic energy treatment device further operable to stop applying the electromagnetic energy when the substance has been activated (Kanzius in at least [0065] “control the power of the RF signal”).
		As per dependent Claim 7, the combination of Kanzius and Edwards as a whole further discloses an instrument wherein the electromagnetic energy alone maintains non-parathyroidal tissue functions when the units of the electromagnetic energy exceed the electromagnetic energy threshold(Kanzius in at least [0027], [0056]. Prior art transmitter/receiver 200/250 is considered capable of this limitation dependent upon the signal frequency and power chosen).

		As per dependent Claim 8, the combination of Kanzius and Edwards as a whole further discloses an instrument further including at least one of: a component comprised as part of the substance delivery device capable of being percutaneously introduced through the living human's skin and intervening tissue into the parathyroidal tissue and delivering the substance into the parathyroidal tissue; a component comprised as part of the substance delivery device capable of being intravascularly introduced via the living human's vascular channels into the parathyroidal tissue and delivering the substance into the parathyroidal tissue; a component comprised as part of the substance delivery device capable of transcutaneously introducing the substance into the parathyroidal tissue from outside the living human's body; a component comprised as part of the substance delivery device capable of introducing the substance through an endoscopic instrument into the parathyroidal tissue; and a component comprised as part of the substance delivery device capable of introducing the substance through a surgically incised access into the parathyroidal tissue (Here “at least one of” is being interpreted as requiring one or more than one of the enumerated list. Kanzius in at least [0032], [0055], [0065] “needle” capable of delivering/ introducing substance into target tissue via percutaneous/ transcutaneous/ surgical incision introduction).
		As per dependent Claim 9, the combination of Kanzius and Edwards as a whole further discloses an instrument the substance further including one of: a liquid within which the substance is dissolved; a gel within which the substance is mixed; a gas within which the substance is permeated; one or more packets within which the substance is provided; solid particles of the substance from which a safe amount of the substance is formed; and binding agents comprised 
As per independent Claim 10, Kanzius discloses an instrument for therapeutically cytotoxically ablating parathyroidal tissue within a parathyroid gland (Kanzius at least [0026], [0032], [0050] discloses an instrument for therapeutically cytotoxically ablating tissue which could be extended to tissue such as parathyroidal tissue), comprising: 
an electromagnetic energy treatment device (Kanzius at least fig. 2, see 200/250) operable to apply units of an electromagnetic energy into parathyroidal tissue of a parathyroid gland of a living human (Kanzius in at least [0067] see RF signal 270); 
a substance capable of cytotoxic ablation of the parathyroid gland ((Kanzius in at least [0032], [0114], See RF absorption enhancers), wherein the substance alone is capable of transforming the parathyroid gland from overproduction to non-overproduction of parathyroid hormone when a quantity of the substance exceeds a set amount (the exemplary RF absorption enhancers such as iron particles listed by Kanzius inherently have a cytotoxic threshold as evidenced by Shamsuddin [0185]), and the substance is capable of transforming the parathyroid gland from overproduction to non-overproduction of the parathyroid hormone only when activated in the parathyroidal tissue by application of sufficient units of the electromagnetic energy when the quantity of the substance is below the set amount(Kanzius in at least [0050], the RF adsorption enhancers are considered capable of this function based on the function described in [0050]); a substance delivery device operable to introduce the substance into the parathyroidal tissue 
Kanzius does not explicitly disclose electromagnetic energy having a frequency ranging from 400 THz to 30 PHz feature.
 However, in an analogous tissue ablation via electromagnetic energy and ablation aiding substance field of endeavor,  Edwards discloses an instrument for therapeutically cytotoxically ablating tissue (Edwards in at least fig. 1-3, [0010-0011], [0019-0020], [0023-0024], [0032], [0047-0048], [0055], [0070-0079], [0085]for example discloses relevant subject-matter. More specifically, Edwards in [0010-0011], [0070-0072] , [0074], [0076] for example discloses instrument for therapeutically cytotoxically ablating tissue) comprising: 
an electromagnetic energy treatment device operable to apply units of an electromagnetic energy having a frequency ranging from 400 THz to 30 PHz into target tissue of a living human (Edwards in at least [0024], [0032], [0048], [0070-0072], [0074], [0076] for example discloses an electromagnetic energy treatment device/catheter-electrodes operable to apply units of an electromagnetic energy into target tissue of a living human with electromagnetic energy having a frequency corresponding to that of infrared or visible laser energy which as evidenced in Lo [0073] falls within a frequency ranging from 400 THz to 30 PHz. See [0024] “deliverable 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electromagnetic energy frequency used in the instrument for therapeutically cytotoxically ablating tissue as taught by Kanzius, to a frequency ranging from 400 THz to 30 PHz , as taught by Edwards. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one known element for another to obtain predictable results and advantage of ablating target tissue (Edwards, [0074-0075]).

		As per dependent Claim 11, the combination of Kanzius and Edwards as a whole further discloses an instrument further comprising: the substance delivery device further operable to stop introducing the substance when at least one of the substance has been activated and the quantity of the substance introduced reaches the set amount (Here “at least one of” is being interpreted as requiring one or more than one of the enumerated list. Kanzius in at least [0032], [0055], [0065], syringe with a needle and Kanzius in at least [0065] see temperature sensor and determined 
		As per dependent Claim 12, the combination of Kanzius and Edwards as a whole further discloses an instrument further including at least one of: a component comprised as part of the substance delivery device capable of being percutaneously introduced through the living human's skin and intervening tissue into the parathyroidal tissue and delivering the substance into the parathyroidal tissue; a component comprised as part of the substance delivery device capable of being intravascularly introduced via the living human's vascular channels into the parathyroidal tissue and delivering the substance into the parathyroidal tissue; a component comprised as part of the substance delivery device capable of transcutaneously introducing the substance into the parathyroidal tissue from outside the living human's body; a component comprised as part of the substance delivery device capable of introducing the substance through an endoscopic instrument into the parathyroidal tissue; and a component comprised as part of the substance delivery device capable of introducing the substance through a surgically incised access into the parathyroidal tissue(Here “at least one of” is being interpreted as requiring one or more than one of the enumerated list. Kanzius in at least [0032], [0055], [0065] “needle” capable of delivering/ introducing substance into target tissue via percutaneous/ transcutaneous/ surgical incision introduction).

		As per dependent Claim 13, the combination of Kanzius and Edwards as a whole further discloses an instrument the substance further including one of: a liquid within which the substance is dissolved; a gel within which the substance is mixed; a gas within which the substance is permeated; one or more packets within which the substance is provided; solid particles of the 
As per independent Claim 14, Kanzius discloses an instrument for therapeutically cytotoxically ablating parathyroidal tissue within a parathyroid gland (Kanzius at least [0026], [0032], [0050] discloses an instrument for therapeutically cytotoxically ablating tissue which could be extended to tissue such as parathyroidal tissue), comprising: 
an electromagnetic energy treatment device operable to apply units of an electromagnetic energy into parathyroidal tissue of a parathyroid gland of a living human(Kanzius in at least [0067] see RF signal 270),  
wherein the electromagnetic energy alone is capable of transforming the parathyroid gland from overproduction to non-overproduction of parathyroid hormone when the units of the electromagnetic energy exceed an electromagnetic energy threshold(Kanzius in at least [0027], [0056], [0067-0068] see RF transmitter 200 is considered capable of this function with sufficient signal strength), 
the electromagnetic energy treatment device further operable to modulate applying the electromagnetic energy when the units of the electromagnetic energy applied reach the electromagnetic energy threshold (Kanzius in at least [0065] see temperature sensor and determined temperature); 

a substance delivery device operable to introduce the substance into the parathyroidal tissue (Kanzius in at least [0032], [0055], [0065], syringe with a needle); and 
a sensor operable to monitor the activation of the substance for the substance delivery device as the electromagnetic energy is applied, the substance delivery device further operable to control introducing the substance when at least one of the substance has been activated and the quantity of the substance introduced reaches the set amount (Here, the term “at least one of” is being interpreted as required one or more than one of the enumerated list. Kanzius in at least [0032], [0055], [0065], syringe with a needle and Kanzius in at least [0065] see temperature sensor and determined temperature and “control the power of the RF signal”). 
Kanzius does not explicitly disclose  electromagnetic energy having a frequency ranging from 400 THz to 30 PHz feature.
 However, in an analogous tissue ablation via electromagnetic energy and ablation aiding substance field of endeavor,  Edwards discloses an instrument for therapeutically cytotoxically 
an electromagnetic energy treatment device operable to apply units of an electromagnetic energy having a frequency ranging from 400 THz to 30 PHz into target tissue of a living human (Edwards in at least [0024], [0032], [0048], [0070-0072], [0074], [0076] for example discloses an electromagnetic energy treatment device/catheter-electrodes operable to apply units of an electromagnetic energy into target tissue of a living human with electromagnetic energy having a frequency corresponding to that of infrared or visible laser energy which as evidenced in Lo [0073] falls within a frequency ranging from 400 THz to 30 PHz. See [0024] “deliverable flowable substance includes other substances, including saline …or other bioactive, chemoactive, or radioactive substances”; [0048] “choice of medicinal elements to be infused … with the catheter 110 will of course be responsive to judgments by medical personnel, and may include … materials with bioactive, chemoactive, or radio-active effect”; [0074] “the flowable substances have one of the following functions: (1) to aid in ablation, such as by transmitting RF energy from the electrodes 113 to the body structure to be ablated, as is done by saline or other electrolytic solutions, (2) to rehydrate tissue, as in done by saline”;  [0076]“deliver other forms of energy, such as …infrared or visible laser energy”.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electromagnetic energy frequency used in the instrument for therapeutically cytotoxically ablating tissue as taught by Kanzius, to a frequency ranging from 400 THz to 30 PHz , as taught by Edwards. A person of ordinary skill would have been motivated to do so, with 

		As per dependent Claim 15, the combination of Kanzius and Edwards as a whole further discloses an instrument further comprising: the substance delivery device further operable to stop introducing the substance when at least one of the substance has been activated and the quantity of the substance introduced reaches the set amount (Here “at least one of” is being interpreted as requiring one or more than one of the enumerated list. Kanzius in at least [0032], [0055], [0065], syringe with a needle and Kanzius in at least [0065] see temperature sensor and determined temperature and “control the power of the RF signal”).
		As per dependent Claim 16, the combination of Kanzius and Edwards as a whole further discloses an instrument wherein the electromagnetic energy alone maintains non-parathyroidal tissue functions when the units of the electromagnetic energy exceed the electromagnetic energy threshold (Kanzius in at least [0027], [0056]. Prior art transmitter/receiver 200/250 is considered capable of this limitation dependent upon the signal frequency and power chosen).
		As per dependent Claim 17, the combination of Kanzius and Edwards as a whole further discloses an instrument further including at least one of: a component comprised as part of the substance delivery device capable of being percutaneously introduced through the living human's skin and intervening tissue into the parathyroidal tissue and delivering the substance into the parathyroidal tissue; a component comprised as part of the substance delivery device capable of 

		As per dependent Claim 18, the combination of Kanzius and Edwards as a whole further discloses an instrument the substance further including one of: a liquid within which the substance is dissolved; a gel within which the substance is mixed; a gas within which the substance is permeated; one or more packets within which the substance is provided; solid particles of the substance from which a safe amount of the substance is formed; and binding agents comprised with the substance (Here “one of” is being interpreted as requiring one of the enumerated list. Kanzius in at least [0032] “aqueous solutions of virtually any metal sulfate”; Kanzius in at least [0053] metallic particles and an RF absorbing gas’ Kanzius in at least [0032] “electrically conductive material, such as metals”; Kanzius in at least [0033], [0058] “antibodies”).	
Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kanzius as evidenced by Shamsuddin in view of Edwards as evidenced by Lo and further in view of Bachynsky; Nicholas et al. (Pub. No.: US 20100056643 A1, hereinafter referred to as “Bachynsky”).
As per dependent Claim 19, the combination of Kanzius and Edwards as a whole further discloses an instrument in accordance with Claim 1 (see claim 1 analysis above), wherein the substance is an ablation aiding substance such as a tissue marker (Kanzius in [0051] “radiometals used primarily for imaging… injected with Indium-111 (In-111) ibritumomab tiuxetan (In-111 ZEVALIN.RTM.) (which is used for imaging in connection with rituximab treatments)”; [0063] “the location of certain radioisotopes can be remotely determined using radiographic means for imaging of radioimmunotherapy. … RF absorption enhancers may have substances (such as certain radioisotopes, quantum dots, colored dyes, fluorescent dyes, etc.) added or attached thereto that, when introduced with the RF absorption enhancers, can be used to remotely determine the location of RF absorption enhancers,”).
		The combination of Kanzius and Edwards as a whole does not explicitly disclose the mitochondrial agent, gentian violet, and methylene blue feature.
		However, in an analogous tissue ablation via ablation aiding substance field of endeavor Bachynsky discloses a substance for therapeutically cytotoxically ablating tissue wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue(Bachynsky in at least abstract, [0002], [0034], [0101], [0425] for example discloses this well-known feature i.e.  a substance for therapeutically cytotoxically ablating tissue wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue. See at least [0002] “therapeutic pharmacological agents and methods to chemically induce intracellular hyperthermia and/or free radicals for the diagnosis and treatment of infections, malignancy and other medical conditions… a process and composition for the diagnosis or killing of cancer cells… by chemically generating 
		It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ablation aiding substance used in the instrument for therapeutically cytotoxically ablating tissue of  Kanzius, as modified with Edwards, to include  at least one of a mitochondrial agent, gentian violet, and methylene blue ablating aid substance as disclosed in Bachynsky in order to chemically induce intracellular hyperthermia and/or free radicals for the diagnosis and treatment of infections, malignancy and other medical conditions (Bachynsky, abstract, para.[0002]).    

As per dependent Claim 20, the combination of Kanzius and Edwards as a whole further discloses an instrument in accordance with Claim 14 (see claim 14 analysis above), wherein the substance is an ablation aiding substance such as a tissue marker (Kanzius in [0051] “radiometals used primarily for imaging… injected with Indium-111 (In-111) ibritumomab tiuxetan (In-111 ZEVALIN.RTM.) (which is used for imaging in connection with rituximab treatments)”; [0063] “the location of certain radioisotopes can be remotely determined using radiographic means for imaging of radioimmunotherapy. … RF absorption enhancers may have substances (such as certain radioisotopes, quantum dots, colored dyes, fluorescent dyes, etc.) added or attached thereto that, when introduced with the RF absorption enhancers, can be used to remotely determine the location of RF absorption enhancers,”).

		However, in an analogous tissue ablation via ablation aiding substance field of endeavor Bachynsky discloses a substance for therapeutically cytotoxically ablating tissue wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue(Bachynsky in at least abstract, [0002], [0034], [0101], [0425] for example discloses this well-known feature i.e.  a substance for therapeutically cytotoxically ablating tissue wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue. See at least [0002] “therapeutic pharmacological agents and methods to chemically induce intracellular hyperthermia and/or free radicals for the diagnosis and treatment of infections, malignancy and other medical conditions… a process and composition for the diagnosis or killing of cancer cells… by chemically generating heat, free radicals and hyperthermia-inducible immunogenic determinants…. diagnosis and treatment of cancer… other diseases and conditions using mitochondrial uncoupling agents, especially 2,4 dinitrophenol and, their conjugates, either alone or in combination with other drugs, hormones, cytokines and radiation”;[0101] “methylene blue”).
		It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ablation aiding substance used in the instrument for therapeutically cytotoxically ablating tissue of  Kanzius, as modified with Edwards, to include  at least one of a mitochondrial agent, gentian violet, and methylene blue ablating aid substance as disclosed in Bachynsky in order to chemically induce intracellular hyperthermia and/or free radicals for the diagnosis and treatment of infections, malignancy and other medical conditions (Bachynsky, abstract, para.[0002]).    

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20140012224 A1 for disclosing nanostructures comprising hollow nanospheres (HGNs) and nanotubes for use as chemical sensors, molecular specific photothermal coupling agents, and photothermal ablation compounds used in electromagnetic radiation-induced phototherapy for treatment of cancer and other disorders with the hollow gold nanospheres resonance absorption covering the entire visible to near IR region similar to that disclosed. 
US 20120129879 A1 for disclosing opioid compounds and structurally related opioid derivatives administered alone or in combination with administration of a phototherapy agent and/or other therapeutic agent for use in phototherapy and in treatment of neovascular disease and cancers similar to that disclosed.
US 20100241111 A1 for disclosing device for localized thermal ablation of lesion tissues, particularly tumoral tissues, which device comprises: a probe or needle intended to be positioned with the end tip at the lesion tissue or tumoral tissue area to be removed; which probe or needle support at least a light guide as an elongated member like a thin wire or thread, one of the ends thereof is an end emitting heating electromagnetic energy and which light guide ends at said end of the probe or needle by a tip irradiating said electromagnetic energy, particularly as a laser light and the other end thereof is connected to a source generating the electromagnetic energy; means for controlling the activation/deactivation of the source generating the electromagnetic energy in combination with means for monitoring the heating action on the lesion tissue area generated by the electromagnetic energy emitted by the irradiating tip inside a volume having a predetermined size and operating on the basis of a transferring function of generated heat on a measuring sensor provided at a predetermined distance and position with respect to the source emitting the 
US 20030078499 A1 for disclosing microporation of tissue for delivery of bioactive agents similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            November 2, 2021